Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 03/31/2022:
Amendments of claims 1, 9, 12 and 17 are acknowledged.
On previous action in response to the same amendment the Examiner erroneously rejected Claims 1 and 9 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10717558. This was incorrect because claims 1 and 9 lack the limitations regarding dispensing the first and second bags. Since the grounds of rejection were due to an amendment a new Final Action is being issued.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 8, 9 and 11 to 14 to are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 4931034) in view of Hakomaki (US 2726706).
Regarding Claim 1:
Wagner discloses a bag making machine configured to receive a flattened tubular stock material, a longitudinal axis of the tubular stock material corresponding with a direction of travel of the stock material from the roll and through the bag making machine (Figure 1, the tubular stock material 1 is fed on the direction P corresponding to the direction of a longitudinal axis of 1), the bag making machine comprising: 
a feeder configured to draw a desired length of the stock material from the roll (Figure 1, material 1 is being fed intermittently by a not numbered feeder the dimension equivalent of a bag length); 
a cutter, which when activated, is configured to separate an upstream portion of the stock material from a downstream portion of the stock material (Column 4, lines 19 to 22, Figure 2, the rough bag 10a has the portion defined by cutout 6 by a not numbered punch); 
a sealer, which when activated, is configured to separate an upstream portion of the stock material from a downstream portion of the stock material and substantially simultaneously form a seal in the upstream portion and a seal in the downstream portion of the stock material traverse to the direction of travel (Figure 1, col. 1, lines 12 to 16, col. 2, lines 12 to 16, col. 3, lines 12 to 16, col. 4, lines 12 to 17, col. 5, lines 12 to 16,second welding station II equipped with a cutoff welding device); and 
a controller programmed to: 
activate the cutter to separate an upstream portion of the stock material from a downstream portion of the stock material (Figure 2, cut off 6 is made by the punch, a bag is completed); 
operate the feeder to draw a desired length of stock material in response to activation of the cutter (Once a bag is completed the material for the new bag is fed to the second welding station); 
activate the sealer to separate an upstream portion of the stock material from a downstream portion of the stock material and substantially simultaneously form a seal in the upstream portion and a seal in the downstream portion of the stock material traverse to the direction of travel in response to operation of the feeder after activation of the cutter (Figure 1, Column 4, lines 13 to 17, cutoff weld seam is welded, for example, centrally through the flush seam 3, as indicated by the center line 5); and 
operate the feeder to draw a desired length of stock material from the roll in response to activation of the sealer and before a subsequent activation of the cutter (Column 4, lines 17 to 21, the still closed, cut-off rough bag l0a with the cutoff seams 4 is passed on to the subsequent processing station).
Wagner does not disclose providing the tubular stock material in a roll.
Hakomaki teaches using a roll to provide flattened tubular stock material to a similar bag machine.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wagner the teachings of Hakomaki and use a roll to provide the flattened tubular stock material since that is a well-known practice in the art.

Regarding Claim 9:
Wagner discloses a bag making machine configured to receive a flattened tubular stock material, a longitudinal axis of the tubular stock material corresponding with a direction of travel of the stock material from the roll and through the bag making machine (Figure 1, the tubular stock material 1 is fed on the direction P corresponding to the direction of a longitudinal axis of 1), the bag making machine comprising: 
a feeder configured to draw a desired length of the stock material from the roll (Figure 1, material 1 is being fed intermittently by a not numbered feeder the dimension equivalent of a bag length); 
a cutter, which when activated, is configured to separate an upstream portion of the stock material from a downstream portion of the stock material (Column 4, lines 19 to 22, Figure 2, the rough bag 10a has the portion defined by cutout 6 by a not numbered punch); 
a sealer, which when activated, is configured to separate an upstream portion of the stock material from a downstream portion of the stock material and substantially simultaneously form a seal in the upstream portion and a seal in the downstream portion of the stock material traverse to the direction of travel (Figure 1, lines 12 to 16, second welding station II equipped with a cutoff welding device); and 
a controller programmed to: 
operate the feeder to draw a desired length of stock (Once a bag is completed the material for the new bag is fed to the second welding station); 
activate the sealer to separate an upstream portion of the stock material from a downstream portion of the stock material and substantially simultaneously form a seal in the upstream portion and a seal in the downstream portion of the stock material traverse to the direction of travel in response to operation of the feeder after activation of the cutter (Figure 1, Column 4, lines 13 to 17, cutoff weld seam is welded, for example, centrally through the flush seam 3, as indicated by the center line 5);
operate the feeder to draw a desired length of stock material from the roll in response to activation of the sealer and before a subsequent activation of the cutter (Column 4, lines 17 to 21, the still closed, cut-off rough bag l0a with the cutoff seams 4 is passed on to the subsequent processing station) and;
activate the cutter to separate an upstream portion of the stock material from a downstream portion of the stock material (Figure 2, cut off 6 is made by the punch, a bag is completed).
Wagner does not disclose providing the tubular stock material in a roll.
Hakomaki teaches using a roll to provide flattened tubular stock material to a similar bag machine.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wagner the teachings of Hakomaki and use a roll to provide the flattened tubular stock material since that is a well-known practice in the art.

Regarding Claims 2 and 12:
As discussed above for claim 17, the modified invention of Baxter discloses the invention as claimed.
The modified invention of Baxter does not specifically disclose if the first or the second distances can be varied between each use of the cutter and the sealer.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make the mentioned distances variable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding Claims 3 and 13:
As discussed above, the modified invention of Wagner discloses the claimed invention as recited.
The modified invention of Wagner does not explicitly disclose the desired length being determined by the equation (X+H)x(1+N), wherein: X is a first input substantially equal to a length of an object to be enclosed by the bag; H is a second input substantially equal to a height of the object; and N is an input designating a tolerance factor which is less than or equal to about 0.25.
But, as shown in the drawing below, that equation is typical for the length of a bag that is going to wrap a single object with a rectangular section on the longitudinal direction of the tubular stock material.

    PNG
    media_image1.png
    799
    664
    media_image1.png
    Greyscale


As it can be seen, the length of the stock material between the seals is about the length of the object plus twice half the height of the object, plus an allowance for the seals at each end of the tubular package that can surely be less than 25% of the total length of the tubular stock material to minimize waste, which renders an equation similar to the one claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use the mentioned equation for calculating the length of the tubular stock material for packaging an object of a rectangular section on the longitudinal direction of the tubular stock material by using the modified invention of Wagner to optimize material usage. 

Regarding Claims 4 and 14:
As discussed above for claims 1 and 9, the modified invention of Wagner discloses the invention as claimed.
the modified invention of Wagner discloses the sealer being a cutoff welding device that cuts and seals at the same time using a hot wire but does not provide much more structure to it.
Hakomaki teaches a cutoff welding device that cuts and seals at the same time for a similar bag making machine making similar “tank top bags” the sealer comprises: a press, which when activated, is configured to clamp the stock material, and a heating element, which when activated, is configured to contact and melt the stock material, thereby sealing and separating the stock material simultaneously (Figures 5 and 6, Clamping bars 30-32 and 50-52 3, Dieplate 29 can be considered a press configured to clamp the material and includes a heating element, wire 70, to seal and sever the stock material).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Wagner the teachings of Hakomaki and make the sealer a cutoff welding device that cuts and seals at the same time using a hot wire and a press to clamp the stock material since that is a well-known configuration for a sealer of a bag machine making similar bags.

Regarding Claim 8 and 11:
Short of any additional limitation it can be considered that the not numbered punch that removes the cut off 6 is a blade.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 4931034) in view of Hakomaki (US 2726706) as applied to claims 4 and 14 above, and further in view of Ullman (US 4454704).
Regarding Claims 5 and 15:
As discussed above for claims 4 and 14, the modified invention of Wagner discloses the claimed invention as recited.
The modified invention of Wagner does not disclose sealing times and temperatures.
Ullman teaches using a welding temperature in the range of 250 to 300 degrees Fahrenheit and a welding time in the range of 5-10 seconds, that corresponds to the claimed range, while welding monolayer films of low-density polyethylene with a thickness of about 0.002 inch to minimize burn through and to maximize the useful life of the seals. 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Wagner the teachings of Ullman and use the claimed range of temperature and time for welding a 0.002 inches thick low density polyethylene sheet since welding temperatures and times in general are particular to the material being welded and as such would be optimized for the intended material, thickness, etc.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 4931034) in view of Hakomaki (US 2726706) as applied to claims 1 and 9 above, and further in view of Neumair (US 2285939).
Regarding Claims 6 and 16:
As discussed above for claims 1 and 9, the modified invention of Wagner discloses the claimed invention as recited.
The modified invention of Wagner does not disclose how the roll is supported. 
Neumair teaches a web feeding mechanism that includes a support for a roll of stock material comprising pivotable receiver arms configured to hold the roll in position and to act as a brake to avoid overrun of the web when the pulling motion on the roll is interrupted (Figures 1 and 2, Brake shoes 8, pivoting on lugs 9, can be considered the “pivotable receiver arms configured to hold the roll R in position”).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Wagner the teachings of Neumair and include pivotable receiver arms acting as brakes as described to avoid overrun of the web when the pulling motion on the roll is interrupted.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 4931034) in view of Hakomaki (US 2726706) as applied to claims 1 and 9 above, and further in view of Knudsen (US 4490963).
Regarding Claims 7, 10 and 19:
As discussed above for claim 8, the modified invention of Wagner discloses the claimed invention as recited.
The modified invention of Wagner does not disclose that the cutter comprises a perforation wheel configured to separate an upstream portion of the stock material from a downstream portion of the stock material.
The use of perforated wheels is well known in the art to form a weakening line to fold or separate manually thin or in particular web material, as described for example by Knudsen (Column 9, lines 24 to 30, Figures 7 and 12, disk 176 with teeth 178 to form a line of perforations between the two rows of pockets 10 so they can be separated later). Note also that the embodiment of Wagner of Figures 4 and 5 also involves the formation of a line of perforations. 

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2749020) in view of Hakomaki (US 2726706).
Regarding Claim 17:
Baxter discloses a bag making machine configured to receive a flattened tubular stock material, a longitudinal axis of the tubular stock material corresponding with a direction of travel of the stock material from the roll and through the bag making machine (Figure 2 the machine makes bags 10 from tubular material 14), the bag making machine comprising: 
a feeder configured to draw a desired length of the stock material from the roll (Figure 2, Material 14 is fed into the machine); 
a cutter (Figure 2, cutters 16); 
a sealer (Figure 2, heating bars 15); and 
a controller programmed to operate the feeder to draw a first desired length of stock material from the roll; activate the sealer to form a seal traverse to the direction of travel in response to drawing the first length of stock material from the roll (Column 2, lines 50 to 56, The flattened tube 14 is passed between a pair of reciprocating heating bars 15 to form seal 12); operate the feeder to draw a second desired length of stock material from the roll while advancing the seal beyond the sealer in response to activation of the sealer; and Page 7 of 11 WBD (US) 55628388vlactivate the cutter to separate an upstream portion of the stock material from a downstream portion of the stock material in response to drawing the second desired length of stock material (Column 2, lines 56 to 59, tube 14 is moved thereafter between a pair of cutters 16 which are arranged to sever the flattened tubular material transversely at the edge of the fiat sealed area 12).
Baxter does not disclose how the tubular stock material is provided.
Hakomaki teaches using a roll to provide flattened tubular stock material to a similar bag machine.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Baxter the teachings of Hakomaki and use a roll to provide the flattened tubular stock material since that is a well-known practice in the art.

If it is argued that Baxter does not specifically disclose a controller programmed to operate the machine. It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to use a programable controller to operate the machine, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 199.

Regarding Claim 18:
As discussed above for claim 17, the modified invention of Baxter discloses the invention as claimed.
The modified invention of Baxter does not specifically disclose if the first or the second distances can be varied between each use of the cutter and the sealer.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make the mentioned distances variable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.

Regarding Claim 20:
Baxter discloses that the cutter comprises a blade configured to separate an upstream portion of the stock material from a downstream portion of the stock material (Figure 2, cutters 16). 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2749020) in view of Hakomaki (US 2726706) as applied to claim 17 above, and further in view of Knudsen (US 4490963).
As discussed above for claim 17, the modified invention of Baxter discloses the invention as claimed.
The modified invention of Baxter does not disclose that the cutter comprises a perforation wheel configured to separate an upstream portion of the stock material from a downstream portion of the stock material.
The use of perforated wheels is well known in the art to form a weakening line to fold or separate manually thin or in particular web material, as described for example by Knudsen (Column 9, lines 24 to 30, Figures 7 and 12, disk 176 with teeth 178 to form a line of perforations between the two rows of pockets 10 so they can be separated later).

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Many of the references on the PTO 892, alone or in combination, could have been used for a proper rejection. In particular Wagner (US 4931034), used in this action includes three embodiments that could have been properly used, same as Benoit (US 4816104, 4571235, 4655373); Dos Santos (US 4692134); Achelpohl (US 4268346); Letendre (US 5573489); Hollenbeck (US 5935367) and Belias (US 6059707), just to name some.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731